Citation Nr: 0606752	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-15 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral knee 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to 
December 1947. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) is Los Angeles, California.

In October 2005, the veteran's motion to advance on the 
docket was granted.  38 C.F.R. § 20.900(c).  

In December 2005, the Board remanded this case so that the 
veteran could be scheduled for a requested personal Travel 
Board hearing before a Veterans Law Judge.  Thereafter, the 
record contains a December 2005 letter that notified the 
veteran of the time and date of the hearing, and the claims 
file indicated a February 7, 2006, cancellation of the 
hearing.  Accordingly, the veteran's case will be considered 
below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
further evidentiary development is necessary in this case.

At his September 2003 hearing at the RO before a Decision 
Review Officer, the veteran testified that in service he had 
had to lie next to a man on the firing line to watch for any 
flinching.  The veteran stated that it was a terrible 
booming, and he noticed ringing in the ears during active 
duty.  After service, the veteran had started working at U.S. 
Steel.  The veteran's spouse testified that he had complained 
about ringing in his ears prior to going to U.S. Steel.  

A June 1969 private treatment record from Kaiser Permanente 
noted that the veteran complained of tinnitus both ears for 
four months, then only in left ear since he had had blood 
tests.  The veteran reported decreased hearing with tinnitus, 
and the assessor noted a history of noise exposure seven 
years ago.  In March 1982, the veteran had noted chronic 
ringing and progressive hearing loss.  

An August 2001 VA outpatient treatment record indicated a 
history of tinnitus both ears, noise exposure in the service 
and at work, and hearing aid history.  The veteran was fitted 
with new hearing aids due to mild to profound sensorineural 
hearing loss.   

Given the preceding, the veteran should undergo a VA 
examination for the purpose of a nexus opinion.  See 
38 C.F.R. § 3.159(c)(4).  

The veteran's service medical records contain numerous 
complaints from the veteran concerning knee pain.  For 
example, an October 1946 treatment note found some joint 
cracking, no locking, and patella click.  The veteran 
complained of pain and "caving in" of knees on walking for 
past three weeks.  An impression included arthritis both 
knees, possible rheumatic.  In December 1946, the veteran had 
no pain in the knees, and the previously observed swelling of 
the legs was entirely down.  A December 1947 medical 
examination prior to discharge noted "weak knees 
(nervousness, December 1946)."  

A May 1948 rating decision granted service connection for 
conversion reaction, manifested by pain and weakness in the 
knees, with a 0 percent disability evaluation.  

The record contains a July 1974 treatment record from Kaiser 
Permanent, which found an unstable right knee joint.  In 
August 1987, the veteran stated that he had been very active 
and athletic all of his life; at times, however, he had 
noticed pain in the medial surfaces of both knees.  A 
December 1987 treatment record noted the veteran's complaint 
of a history of arthritis in all joints for many years.  
In August 1989, the veteran suffered a left knee injury while 
working in his yard, and he underwent operative arthroscopy 
of the left knee joint; in terms of a history of the present 
illness, the attending physician included a statement of 
known history of left knee arthritis for many years.  The 
assessment was torn medical meniscus left knee associated 
with mild degenerative joint disease.  

At his September 2003 RO hearing, the veteran testified that 
in service he hurt his knees when performing maneuvers during 
training, in that he got hit from behind by a truck that 
pushed him down an embankment.  About a day later he heard a 
popping in his knee.  The veteran stated that post-service 
accidents had aggravated an existing knee problem.  He also 
asserted that the right knee was not as bad as the left knee, 
but it continued to give him pain once in awhile.  

Given the preceding, and that the Board cannot generate its 
own medical conclusions for use in adjudication, see, e.g., 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
solicitation of a nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA medical examination for the 
purposes of determining the etiology of 
tinnitus, hearing loss, and bilateral 
knee disability.  The RO should forward 
the veteran's claims file to the VA 
examiner for comprehensive review of 
the veteran's service medical records 
and post-service medical history since 
1947.  The examiner should (1) 
determine whether the veteran currently 
suffers from tinnitus, hearing loss, 
and bilateral knee disability 
(including the nature of any diagnosis 
concerning the latter alleged problem) 
and (2) provide an opinion as to 
whether it is at least as likely as not 
that any tinnitus, hearing loss, and 
bilateral knee disability are 
etiologically related to military 
service.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report, 
including the use of numeric 
identification on the audiological 
evaluation graph.  

2.  Then, the RO should readjudicate 
the veteran's claims of service 
connection for tinnitus, hearing loss, 
and bilateral knee disability.  If the 
determination of these claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

